DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims and specification filed on 17 September 2021 are acknowledged. Claims 1, 5-7, 9, 11, 12, 14-20 are amended; and claims 23 and 24 are newly added. Claims 1, 3-9, and 11-24 are pending and are examined herein on the merits.
In response to the amendments filed on 17 September 2021, the objection to the specification is withdrawn; the objections to the claims are withdrawn; the rejections under 35 U.S.C. 112(b) are withdrawn; and the rejections over the prior art are changed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9, 12, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hubbard ("Application of a Highly Specific and Sensitive Fluorescent HPLC Method for Topotecan Lactone in Whole Blood," Biomed Chromatogr. 2009; IDS filed 17 September 2021; newly relied upon).
Regarding claims 1 and 7, Hubbard discloses a method for measuring the amount of a fluorescent compound (topotecan, Fig. 1, abstract) in plasma, the method comprising: 
adding to a sample of plasma at least one solvent (methanol) thereby causing plasma proteins to precipitate ("Plasma was then deproteinized by adding 200 μL to 800 μL of dry-ice 
removing the precipitated plasma proteins from the sample ("The supernatant was decanted into a polypropylene screw-top tube," page 4, second full para.), and 
analyzing the sample by high pressure liquid chromatography (HPLC) thereby measuring the amount of the compound in the sample of plasma (abstract, page 2, last para.; page 4, second full para.; page 6, third full para.; Figs. 3 and 4A); 
wherein the sample is not dried before HPLC analysis, and no internal standard is added to the sample (page 4, second full para.), 
wherein the fluorescent compound is a fluorescent dye (topotecan, abstract) that is a derivative of quinoline (Fig. 1).
Regarding claims 4, 9, 12, 13, 17, and 20, Hubbard discloses that the at least one solvent is a non-aqueous solvent that is methanol (page 4, second full para.).
Regarding claims 15 and 18, Hubbard discloses that the sample of plasma comes from a human (pediatric patients, page 4, second full para.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view of Koseoglu ("Effects of hemolysis interferences on routine biochemistry parameters," Biochemia Medica 2011, IDS; refer to previously cited copy with original page numbering).
Regarding claims 6 and 14, Hubbard is silent regarding whether the plasma sample exhibits signs of blood hemolysis. Koseoglu teaches that hemolysis is the most common preanalytical source of error in clinical laboratories and that invisible hemolysis is an important cause of false results (page 79). Given the commonness of hemolysis in blood samples, as taught by Koseoglu, it would have been obvious to one of ordinary skill in the art at the time of filing that at least some of the plasma samples of Hubbard's method exhibit signs of blood hemolysis.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view of Annesley ("Ultraperformance Liquid Chromatography–Tandem Mass Spectrometry Assay for Iohexol in Human Serum," Clinical Chemistry, 2009; previously cited).
Regarding claim 8, Hubbard discloses that removing the precipitated plasma proteins comprises centrifuging the sample (page 4, second full para.), and the centrifuged sample has a supernatant (ibid.) and a pellet (implicit). 
Hubbard does not disclose that the supernatant is diluted with at least one solvent prior to HPLC analysis.
In the analogous art of LC analysis of a blood sample, Annesley discloses that sample preparation involved dilution of serum with water, followed by protein precipitation with zinc sulfate and methanol, centrifugation, and dilution of the supernatant with water (abstract; page 1197, third para.). Accordingly, as shown by Annesley, a step of diluting supernatant prior to direct LC analysis are known.
For the benefit of achieving a concentration of topotecan within Hubbard's validated concentration range of 1-100 ng/ml (Fig. 3) for high concentration samples, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hubbard with an additional dilution of supernatant, as taught by Annesley. The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).



Claims 1, 3, 4, 7, 11, 12, 15, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Farthing ("Simple HPLC-UV method for determination of iohexol, iothalamate, p-aminohippuric acid and n-acetyl-p-aminohippuric acid in human plasma and urine with ERPF, GFR and ERPF/GFR ratio determination using colorimetric analysis," Journal of Chromatography B, 2005; previously cited) in view of Rajagopalan ("Hydrophilic pyrazine dyes as exogenous fluorescent tracer agents for real-time point-of-care measurement of glomerular filtration rate," J. Med. Chem. 2011, IDS; previously relied upon).
Regarding claims 1 and 7, Farthing discloses a method for measuring the amount of a fluorescent compound (iohexol) in plasma, the method comprising: 
diluting the sample of plasma with at least one solvent ("Plasma samples were prepared by pipetting 250 μl of plasma and 250 μl 0.1% TFA in deionized water into a polypropylene bullet centrifuge tube," section 2.5, page 268) or adding to the sample at least one solvent (ibid.) thereby causing plasma proteins to precipitate ("Plasma proteins were precipitated by vortexing for 15 s," section 2.5, page 268), 
removing the precipitated plasma proteins from the sample ("The samples were centrifuged at 13,000 × g for 10 min. The clear supernatant was transferred to glass HPLC autosampler vials." section 2.5, page 268), and 
analyzing the diluted sample by HPLC thereby measuring the amount of the compound in the plasma (abstract; sections 2.2 and 2.5, page 268); 
wherein the sample of plasma is not dried before HPLC analysis (section 2.5, page 268), and no internal standard is added to the sample (page 267, right col.; section 2.5, page 268; section 4, page 272).
Regarding claims 1, 7, 23, and 24, Farthing does not disclose that the fluorescent compound is a pyrazine. Regarding claims 3 and 11, Farthing does not disclose that the fluorescent compound is MB-102. Regarding claims 21 and 22, Farthing does not disclose that the fluorescent compound is a compound of Formula I.
Regarding claims 1, 7, 3, 11, and 21-24, in the analogous art of HPLC analysis of an exogenous GFR tracer agent in plasma (abstract; page 5057, first full para.), Rajagopalan discloses that the GFR tracer agent is MB-102 (compound 2d, Fig. 1), which is a pyrazine and satisfies Formula I. Rajagopalan teaches that compound 2d exhibited favorable physicochemical and clearance properties and is a promising candidate for translation to the clinic as exogenous 
For the benefit of physicochemical and clearance properties, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Rajagopalan's compound 2d for iohexol in Farthing's HPLC method.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
In the alternative, for the benefit of following a detailed HPLC protocol, it would have been obvious to one of ordinary skill in the art at the time of filing that the broadly recited "HPLC analysis" taught by Rajagopalan is selected from the detailed protocol disclosed by Farthing.
The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding claims 4 and 12, Farthing discloses that the at least one solvent is an aqueous solvent (250 μl 0.1% TFA in deionized water," section 2.5, page 268).
Regarding claims 15 and 18, Farthing discloses that the plasma comes from a human (abstract; section 2.4, page 268).
Claims 5, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farthing in view of Rajagopalan as applied to claims 1, 3, 4, 7, 11, 12, 15, 18, and 21-24 above, further in view of Annesley and Poreddy ("Development of fluorescent tracers for the real-time monitoring of renal function," Proc. SPIE 7910, 2011).
Regarding claim 5, Farthing discloses an aqueous solvent as diluent but Farthing in view of Rajagopalan does not disclose that the at least one solvent is phosphate buffered saline (PBS). Regarding claims 16 and 19, Farthing in view of Rajagopalan does not disclose that the solvent is an aqueous buffer comprising a buffering agent of phosphate.

For the benefit of achieving a concentration of a renal tracer within a validated concentration range for concentrated samples, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Farthing in view of Rajagopalan with an additional dilution step, as taught by Annesley. The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Farthing in view of Annesley teach an additional dilution step with water as diluent but do not teach using phosphate buffered saline as diluent. However, the use of phosphate buffered saline as diluent is known. For example, in the analogous art of HPLC analysis of an exogenous GFR tracer agent in plasma, Poreddy discloses that stock solutions of GFR tracer agents were prepared in PBS buffer (page 3, last para.: section 2.4). The examiner takes official notice that PBS buffer is commonly used in biological applications because it mimics biological conditions. For the benefit of biocompatibility with plasma samples, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Farthing in view of Rajagopalan, further in view of Annesley by substituting PBS buffer for water as a diluent.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Farthing in view of Rajagopalan as applied to claims 1, 3, 4, 7, 11, 12, 15, 18, and 21-24 above, further in view of Koseoglu.
Regarding claims 6 and 14, Farthing in view of Rajagopalan is silent regarding whether the plasma sample exhibits signs of blood hemolysis. Koseoglu teaches that hemolysis is the .
Claims 8, 9, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farthing in view of Rajagopalan as applied to claims 1, 3, 4, 7, 11, 12, 15, 18, and 21-24 above, further in view of Annesley.
Regarding claim 8, Farthing discloses that removing the precipitated plasma proteins comprises centrifuging the sample (section 2.5, page 268), and the centrifuged sample has a supernatant (ibid.) and a pellet (implicit). 
Farthing in view of Rajagopalan does not disclose that the supernatant is diluted with at least one solvent prior to HPLC analysis.
In the analogous art of LC analysis of an exogenous GFR tracer agent (iohexol) in a blood sample, Annesley discloses that sample preparation involved dilution of serum with water, followed by protein precipitation with zinc sulfate and methanol, centrifugation, and dilution of the supernatant with water (abstract; page 1197, third para.). Accordingly, as shown by Annesley, steps of diluting supernatant, prior to direct LC analysis are known.
For the benefit of achieving a concentration of a GFR tracer agent within a validated concentration range for concentrated samples, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Farthing in view of Rajagopalan with an additional dilution of supernatant, as taught by Annesley. The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding claims 9, 13, 17, and 20, Farthing in view of Rajagopalan does not disclose that the at least one solvent is methanol.
In the analogous art of LC analysis of an exogenous GFR tracer agent (iohexol) in a blood sample, Annesley discloses that sample preparation involved dilution of serum with water, followed by protein precipitation with zinc sulfate and methanol, centrifugation, and dilution of the supernatant with water (abstract; page 1197, third para.). Accordingly, as shown by Annesley, precipitating protein in blood samples using methanol is known. For the benefit of 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding claim 13, the claim does not require the combination of an aqueous solvent and a non-aqueous solvent. Nevertheless, it is noted that Annesley discloses pre-centrifuge dilution with both water and methanol.

Response to Arguments
Applicant's arguments filed on 17 September 2021 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection.
Regarding the first combination of Farthing in view of Rajagopalan, Applicant argues that "there would have been no reason or motivation to modify the method of Farthing by substituting iohexol with any of the fluorescent tracer agents disclosed in Rajagopalan." This argument is not persuasive because Rajagopalan teaches that compound 2d exhibited favorable physicochemical and clearance properties and is a promising candidate for translation to the clinic as exogenous fluorescent tracer agents in real-time point-of-care monitoring of GFR (abstract). Accordingly, Rajagopalan provides the reason or motivation of favorable physicochemical and clearance properties. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant states that "Rajagopalan discloses an HPLC analysis without sample dilution (see p. 5057, col. 1, paragraph 2)." The examiner disagrees with this characterization. In the cited passage, Rajagopalan teaches that the "concentration of compound in each centrifuged plasma silent regarding sample dilution, Rajagopalan does not positively disclose an HPLC analysis "without sample dilution." Furthermore, Applicant's characterizations of the concentrations and S/N of Rajagopalan's samples are unsupported by the disclosure of Rajagopalan itself.
Regardless of the disclosure of Rajagopalan, dilution is clearly disclosed by Farthing, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that using iohexol for GFR determination is labor intensive. Even if this assertion were true, it does not impact the question of obviousness of either (i) selecting Rajagopalan's compound 2d in the HPLC method of Farthing or (ii) selecting Farthing's HPLC protocol as the method of Rajagopalan. The claimed invention is not a method for GFR determination, and the prior art of Rajagopalan previously discloses GFR determination using the same non-iohexol compound (compound 2d) as specifically claimed in claims 3 and 11. 
Applicant asserts that "the HPLC method of the present application achieves three times greater efficiency than the methods of Rajagopalan" without offering any evidence to support this assertion. Moreover, it is unclear what Applicant means by "efficiency." 
Applicant asserts without evidence that the improved S/N of Fig. 3B compared to Fig. 3A of the instant disclosure is "a result of dilution." Contrary to this assertion, the specification teaches that "An improved signal/noise ratio (19.48) was obtained with additional refining of the instrument (FIG. 3B)" ([0078] of published application) and that both Figs. 3A and 3B have "MB-102 at 0.4 ng/mL in 1% plasma/PBS" ([0015] of published application). Accordingly, the specification teaches that the S/N difference between Figs. 3A and 3B is due to unspecified "additional refining of the instrument," not due to dilution.
In response to applicant's arguments against the references of Annesley, Poreddy, and Koseoglu individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment, along with Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 17 September 2021, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a) and MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797